Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 rejected under 35 U.S.C. 103 as being unpatentable over Hsia (U.S. Patent Pub. No. 2019/0081176) of record, in view of Kim (U.S. Patent Pub. No. 2007/0267676)
	Regarding Claim 1
	FIG. 1 of Hsia discloses a memory structure, comprising: a substrate (100) having at least one fin; a gate stack (117) across the at least one fin; a first strained layer (112) disposed at a first side of the gate stack; a second strained layer (112) disposed at a second side of the gate stack; a dielectric layer (113) formed aside the gate stack, a top surface of the dielectric layer being substantially level with a top surface of the gate stack, wherein the first strained layer is a first S/D region; and the second strained layer is a second S/D region [0027] 10layer 5a first strained layer (21A) disposed at a first side of the gate; a second strained layer (21B) disposed at a second side of the gate; a bit line (57) contact structure electrically connected to the first strained layer; and a capacitor contact electrically connected to the second strained 10layer. 

	FIG. 15 of Kim discloses a similar memory structure, comprising a bit line contact structure electrically connected to the first S/D region (226a), wherein the bit line contact structure comprises a first contact (238a), a second contact (horizontal portion of 242), and a 20landing pad (vertical portion of 242) between the first contact and the second contact; a capacitor contact (238b) electrically connected to the second S/D region (226b); and a dielectric (234) is deposited on the top surface of the gate stack (220) and top surface of the dielectric layer (230), wherein the landing pad is directly deposited on the dielectric and spaced from the dielectric layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsia, as taught by Kim. The ordinary artisan would have been motivated to modify Hsia in the above manner for the purpose of improving device performance and reducing costs (Para. 9 of Kim).

	Regarding Claim 2
	FIG. 1 of Hsia discloses the first strained layer has a lower part below the substrate (100) and an upper part above the substrate, and a sidewall of the lower part of the strained layer has a smoothly curved profile.

	Regarding Claim 3
	FIG. 15 of Kim discloses a bit line (242) electrically connected to the first strained layer via the bit line contact structure.
	
	Regarding Claim 5
	FIG. 15 of Kim discloses a capacitor (250) electrically connected to the second strained layer via the capacitor contact (238b).
	
	Regarding Claim 6
	FIG. 15 of Kim discloses a 25bottom electrode, an upper electrode and a dielectric layer between the 13bottom electrode and the upper electrode.
	
	Regarding Claim 7
	FIG. 1 of Hsia discloses the gate stack comprises a gate (116) and a dielectric layer (114) between the at least one fin and the gate.
	
	Regarding Claim 8
	Hsia discloses silicide layers on the first strained layer and second strained layer [0028].
	
	Regarding Claim 9

	
	Regarding Claim 10
	FIG. 1 of Hsia discloses the first strained layer (112) includes silicon carbon or silicon phosphate [0027].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892